Name: COMMISSION REGULATION (EC) No 1970/97 of 9 October 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: consumption;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 L 277/ 18 EN Official Journal of the European Communities 10 . 10 . 97 COMMISSION REGULATION (EC) No 1970/97 of 9 October 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal validity, be open for use only in so far as provisions on health protection in force permit, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the adminis ­ tration of tariff quotas for high-quality fresh , chilled and frozen beef and for frozen buffalo meat ('), Whereas Commission Regulation (EC) No 936/97 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 936/97 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1997 to 30 June 1998 at 11 500 tonnes; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of HAS ADOPTED THIS REGULATION: Article 1 1 . All applications for import licences from 1 to 5 October 1997 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (f) of Regulation (EC) No 936/97 shall be granted in full . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 936/97, during the first five days of November 1997 for 1 697 tonnes . Article 2 This Regulation shall enter into force on 11 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 137, 28 . 5 . 1997, p . 10 .